Citation Nr: 0110854	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  00-08 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to additional compensation allowance for 
dependents.


REPRESENTATION

Appellant represented by:	James T. Hansing, Attorney At 
Law


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 determination by the 
St. Paul, Minnesota, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which notified the veteran that he 
was ineligible for an additional compensation allowance for 
dependents.  A notice of disagreement was received in 
September 1999, and a statement of the case was issued in 
February 2000.  The veteran's substantive appeal was received 
in April 2000.


REMAND

In his April 2000 Substantive Appeal, the veteran requested a 
personal hearing before the BVA at the VA Regional Office.  
Appropriate action to honor this hearing request is therefore 
necessary.  

The Board also observes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation sets forth notice and assistance provisions for 
VA to follow with regard to claims.  Review of the record by 
the RO to ensure compliance with the Veterans Claims 
Assistance Act of 2000 is appropriate.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should review the claims file 
and take any action deemed necessary to 
comply with the notice/assistance 
provisions of the Veterans Claims 
Assistance Act of 2000.  Appropriate 
procedural actions, including issuance of 
a supplemental statement of the case 
addressing any new evidence developed, 
should be taken. 

2.  After completion of the above, the RO 
should contact the veteran and his 
representative and schedule the veteran 
for a hearing before a Member of the 
Board sitting at the RO.  After the 
hearing is completed, or in the event the 
veteran cancels the hearing or fails to 
report, the case should be returned to 
the Board.

The purpose of this REMAND is to afford the veteran a Board 
hearing at the RO.  The veteran and his representative are 
free to submit any additional evidence and/or argument in 
connection with the matter or matters addressed by the Board 
in this remand. 


		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



